Order entered December 31, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00473-CR
                                     No. 05-18-00474-CR

                           RICKEY LECARDO MCGEE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                      Trial Court Cause Nos. F16-34511-H & F16-34499-H

                                          ORDER
        Before the Court is appellant’s December 27, 2018 third motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief received with the motion filed as of

the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE